DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In order to expedite prosecution the restriction requirement mailed on 01 November 2021 is withdrawn in its entirety.  

Non-Final Rejection
Priority
This application was filed on 24 October 2019 and is a 371 of international application PCT/US2018/029597 which was filed on 26 April 2018 and claims priority to provisional application 62/491,892 which was filed on 28 April 2017.

Information Disclosure Statement
The IDS dated 24 October 2019 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  A number of US patent and patent application publications with inventor and/or applicant in common with the examined application and which disclose related subject matter are cited for completeness.


Status of the Claims
Claims 1-2, 4 and 60-64 are pending and rejected.
Claims 3, 5-12 and 59 are objected to.

Objection to the Title
The title of the invention is objected to. The title begins with the word “NOVEL”.  See MPEP 606: “the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention”.  “Novel” is considered equivalent to “new”.
The following title is suggested: “GLP-1 RECEPTOR MODULATORS”

Claim Interpretation
-Claim 1 limits the “A” cyclic moiety with the phrase: “A is cycloalkyl”.
The term “cycloalkyl” is interpreted according to the definition in the specification found at page 7, lines 24-27:

    PNG
    media_image1.png
    243
    1344
    media_image1.png
    Greyscale


The claimed “A” group is thus any non-aromatic carbocycle.

-Claim 59 is a list of 153 species according to table 1 of the specification.  All of the species appear to fall within the scope of independent claim 1.

Claim Objections
[1] Claims 3, 5-12 and 59 are objected to as depending from a rejected base claim.  The claims are not allowable since they all depend directly or indirectly from independent claim 1 which is subject to rejection.  

[2] Claim 59 is objected to for including unnecessary references to the specification.  MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
Here, the structures of compounds 1-153 listed in table 1 can readily be duplicated into the claim as is common practice in the chemical arts.
[3] Claim 1 is objected to over an informal issue.  The claim includes definitions for variable groups that are not attached to the claimed formula and are not part of any of the variable groupings listed in the claim:
(i) The R5 group is defined but is not found anywhere needing definition:

    PNG
    media_image2.png
    127
    706
    media_image2.png
    Greyscale

The R50-R53 groups appear only in this definition and are thus not found anywhere needing definition, such that the subsequent definitions for R50-R52 are unnecessary:

    PNG
    media_image3.png
    220
    717
    media_image3.png
    Greyscale

R53 does not appear to be defined anywhere.

(ii) The “i2” and “j2” variables are defined but are not found anywhere needing definition:

    PNG
    media_image4.png
    41
    484
    media_image4.png
    Greyscale


If Applicant believes the definitions are necessary then their location in the claims should be identified.  Otherwise any extraneous definitions should be deleted in the interests of clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 60-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the “Y” group of formula (I) with a Markush listing including the terms:
    PNG
    media_image5.png
    36
    642
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    38
    400
    media_image6.png
    Greyscale

Additionally the Rc and Rd moieties which are part of the listed “Y” groups are defined as follows:

    PNG
    media_image7.png
    88
    643
    media_image7.png
    Greyscale

These lists include groups which comprise a -S(O)k- moiety which requires a definition for the “k” variable.  No definition for “k” is found in the claim.
The scope of the Y group is therefore not distinct since this variable element is not defined and the permissible values are unknown.
The rejected dependent claims do not resolve this issue.
Claims 3, 5-12 and 59 each recite compounds with distinct Y groupings and are not subject to this rejection.

Allowable Subject Matter
The claims are not rejected over the prior art.  Once the identified non-prior art issues are resolved the application will be in condition for allowance.
The claims are directed to compounds according to the Markush genus of formula (I) according to claim 1, compositions and methods of use thereof.  

    PNG
    media_image8.png
    466
    365
    media_image8.png
    Greyscale

The “A” ring cannot be aromatic and the “J” ring must be selected from a defined set of options.  Y is a linking group which connects the rings together and Z is a non-hydrogen functional group selected according to the listed options.
The compounds have utility as modulators of the GLP-1 receptor, see table 3 of the specification.  The methods of claims 61-64 are consistent with this functional activity and the known clinical utility of compounds with this activity.  See for example the review Madsbad (Diabetes, Obesity and Metabolism, 2016, 18, 317-332) which describes GLP-1 modulation in medicine. The reference describes six GLP-1 receptor agonists which are approved for treating type 2 diabetes.  
The claimed compounds of formula (I) require a combination of structural features not reasonably taught, suggested or otherwise provided for by the prior art of record.  The closest prior art is represented by BOEHM (WO 2012/166951, IDS).  The reference teaches compounds with the same functional activity as those claimed.  A broad genus of compounds suitable for this purpose is taught, see for example formula II on pages 15-16.  

    PNG
    media_image9.png
    323
    238
    media_image9.png
    Greyscale

A large number (>500) of example compounds are described according to the genus, one of which has structural features in common with the present claims, see example 514 on page 266:

    PNG
    media_image10.png
    388
    483
    media_image10.png
    Greyscale

This compound differs from a claimed compound at least in that it has a phenyl group as the “A” moiety rather than a non-aromatic carbocycle.
The generic teachings arguably encompass such a modification, for example the R2 of formula II can be cycloalkyl among multiple other options –see page 16.  The reference provides no particular reason why a skilled artisan would make this change.  For example, there are a large number of diverse example compounds with variable structural features across multiple variable positions.  Only a single one of these compounds has the 4,4’-pyrimidyl-phenyl moiety required by the present claims.  A skilled artisan would not be led to modify this particular compound in the particular way required to obtain a compound as presently claimed from among all of the many possible variations generically taught.  Furthermore, the artisan would have no reason to expect to obtain a compound with similar or better functional activity.  For at least these reasons the presently claimed compounds are novel and non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625